Citation Nr: 1613231	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  16-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for left ear hearing loss.

(The issues of entitlement to service connection for a left brachial plexus injury, service connection for a left arm shell fragment wound, whether there was clear and unmistakable error in a September 1982 rating decision which did not adjudicate a claim for service connection for PTSD, and an effective date earlier than December 16, 2008, for the grant of service connection for cervical spinal canal stenosis, are addressed in separate Board decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In May 2008, the RO denied service connection for left ear hearing loss.  In October 2008, it denied service connection for Meniere's syndrome.  The Veteran perfected appeals of both rating decisions.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2010.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has Meniere's syndrome as a result of a head injury sustained in service.  See November 2010 Hearing Transcript at 19.  Service treatment records are negative for any complaints, treatment, or diagnoses specifically related to Meniere's disease, but the Veteran did receive treatment for a superficial laceration of the scalp in June 1964.  Private treatment records from August 2006 reflect a history of dizziness and vertigo since the beginning of that month, and VA records from August 2008 reflect a diagnosis of Meniere's disease.

The Veteran has also submitted medical treatise evidence which states that, in all forms of posttraumatic Meniere's disease, the symptoms manifest in a delayed fashion, usually years, following the insult or injury.  Additional treatise evidence states that posttraumatic cases of Meniere's disease are attributed to hydrodynamic changes caused by scarring from bleeding into the inner ear, a temporal bone fracture, or even acceleration-deceleration injuries.

Notably, the Veteran's treating VA physician stated in an April 2009 letter that it was not clear whether the Veteran's Meniere's disease, also known as endolymphatic hydrops, was posttraumatic in nature, and that there was no way to be certain about the cause.

In light of the above, the Veteran should be afforded a VA examination, and the examiner should review the claims file, including the above-cited evidence, to determine the etiology of the Veteran's condition.

As the Veteran's claim for service connection for Meniere's disease is being remanded, his claim for left ear hearing loss should also be remanded, as the two issues are inextricably intertwined.  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007) (defining Meniere's disease as hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema).  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  The Board notes that the Veteran already underwent a VA examination specific to his left ear hearing loss in April 2008.  Nevertheless, on remand, the examiner should opine as to the relationship, if any, between left ear hearing loss and Meniere's disease.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his diagnosed Meniere's disease.  The claims file must be available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  

If there is a medical basis to support or doubt the history provided by the Veteran regarding his Meniere's disease, the examiner must state this with a fully reasoned explanation.

Based on a review of the file and the findings from the examination, the examiner should address the following:

A.  Whether it is at least as likely as not (50 percent greater probability) that the Veteran's Meniere's disease is etiologically related to service, to include a head injury sustained in service.

B.  If it is determined that Meniere's disease is related to service, answer the following:

Whether it is at least as likely as not (50 percent greater probability) that the Veteran's left ear hearing loss is caused by, or otherwise due to, his Meniere's disease.

Whether it is at least as likely as not (50 percent greater probability) that the Veteran's left ear hearing loss is aggravated by his Meniere's disease.  The term "aggravated" in this context refers to a permanent worsening of left ear hearing loss, as contrasted with temporary exacerbations of the condition with a return to a baseline level of disability.

Although the examiner must review the claims file, his/her attention is specifically drawn to the following evidence:

a.  An enlistment examination in August 1961, and a re-enlistment examination in July 1963, were both normal.

b.  Service treatment records dated June 1964 show the Veteran was treated for a superficial laceration of the scalp.  Two days later, it was noted to be healing well.

c.  A June 1965 separation examination was normal.

d.  Private treatment records dated January 1997 show the Veteran underwent a CT scan of the brain after falling and hitting his head.  The scan was normal.

e.  Private treatment records dated August 2006 show the Veteran complained of dizziness and vertigo since the beginning of that month.

f.  Private records from August 2007 show the Veteran underwent an MRI, which indicated a question of subacute lacunar infarcts involving the anterior/inferior margin of the pons near the midline, as well as the anteromedial aspect of the right side of the cerebellum at the level of the middle cerebral peduncle.  A correlation with the Veteran's symptoms of headaches and vertigo was suggested.

g.  VA treatment records dated August 2008 reflect a diagnosis of Meniere's disease.

h.  Medical treatise evidence submitted in September 2010 and October 2010 indicates that, in all forms of posttraumatic Meniere's disease, the symptoms manifest in a delayed fashion, usually years, following the insult or injury.  It also states that posttraumatic cases of Meniere's disease are attributed to hydrodynamic changes caused by scarring from bleeding into the inner ear, a temporal bone fracture, or even acceleration-deceleration injuries.

The examiner must provide an explanation for all opinions, citing to evidence in the claims file or the examination when necessary to support the conclusions reached.

If the examiner is unable to provide an opinion, he/she must explain why this is the case.

2.  Ensure the requested examination report contains the requested information.  If not, take corrective action. 38 C.F.R. § 4.2.

3.  Then readjudicate these claims for service connection for Meniere's disease and left ear hearing loss in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him another supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


